Gold Reserve Inc. 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Telephone: (509) 623-1500 March 7 , 2016 Via EDGAR and E-Mail United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-4628 Attn: Ruairi J. Regan Re: Gold Reserve Inc. Registration Statement on Form F-3 Originally Filed January 14, 2016 File No. 333-208996 Ladies and Gentlemen: In accordance with Rule 461 promulgated under the Securities Act of 1933, as amended, Gold Reserve Inc. (the “Company”) hereby requests acceleration of the effectiveness of its Registration Statement on Form F-3 (Reg. No. 333-208996) at 4:00 p.m. , Eastern time, on Tuesday, March 8 , 2016, or as soon thereafter as is practicable. The Company acknowledges that: · should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Gold Reserve Inc. By: /s/ Robert A.McGuinness Robert A . McGuinness Vice President of Finance and ChiefFinancial Officer cc: Jonathan Newton, Baker & McKenzie LLP
